Case 3:19-cv-17807-BRM-LHG Document 5 Filed 09/13/19 Page 1 of 1 PageID: 45



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

AMERICAN CIVIL LIBERTIES UNION OF
NEW JERSEY, a New Jersey nonprofit corporation,
and AMERICAN CIVIL LIBERTIES UNION,
INC., a District of Columbia nonprofit corporation,       Civil Action No.: 3:19-CV-17807
                              Plaintiffs,
v.

GURBIR S. GREWAL, in his official capacity as
Attorney General of New Jersey, ERIC H. JASO, in
                                                               NOTICE OF APPEARANCE
his official capacity as Chairperson of the New Jersey
Election Law Enforcement Commission, STEPHEN
M. HOLDEN, in his official capacity as
Commissioner of the New Jersey Election Law
Enforcement Commission, and MARGUERITE T.
SIMON, in her official capacity as Commissioner of
the New Jersey Election Law Enforcement
Commission,

                             Defendants.


       PLEASE TAKE NOTICE that Jeanne LoCicero, Esq., AMERICAN CIVIL LIBERTIES

UNION OF NEW JERSEY FOUNDATION, 89 Market Street, 7th Floor, P.O. Box 32159,

Newark, New Jersey 07102, hereby enters her appearance as co-counsel for Plaintiffs American

Civil Liberties Union of New Jersey and American Civil Liberties Union, Inc. in the above-

captioned matter.



Dated: September 13, 2019                      /s Jeanne LoCicero
                                              Jeanne LoCicero (024052000)

                                             AMERICAN CIVIL LIBERTIES UNION OF
                                             NEW JERSEY FOUNDATION
                                             89 Market Street, 7th Floor
                                             P.O. Box 32159
                                             Newark, New Jersey 07102

                                             Tel: 973-854-1715
                                             Email: jlocicero@aclu-nj.org
